Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Notice of Allowance
This communication is provided in order to correct an inadvertent error in the Notice of Allowability mailed 01/18/2022.
The previous communication claim 13 was incorrectly amended, and in claims 1 and 11 phrase “amomers” has typographical error.
The correct amendment to claims is as follow:
In claim 1, line 13, after “wherein” delete “either”
In claim 1, line 29, after “and” delete “wherein both pure anomers and mixtures of α- and β- anomers of the above mentioned structural variations are claimed’ and insert --- and further comprising both pure anomers or mixtures of α- and β- anomers of structural Formulae of I, II, III ---
In claim 1, line 32, after “one of’ delete “Gadolinium” and insert --- gadolinium ---
In claim 1, line 33, after “chelates or” delete “Gadolinium” and insert --- gadolinium
In claim 3, line 2, after “composition is” delete “intended”
In claim 5, line 2, after “and” delete” has the ability to transform” and insert –transforms—therefor.
In claim 6, line 2, after “administration” delete “such as” and insert --- selected from ---

In claim 13, line 15, after “and’ delete “wherein both pure anomers and mixtures of anomers such as α- and β- anomer centres of the above mentioned structural variations are claimed” and insert --- and further comprising both pure anomers or mixtures of α- and β- anomers of structural Formulae of V ---
In claim 17, beginning of line 3, after “least two imaging methods,” delete “such as visible by at least two imaging methods”
In claims 19, 20 and 21, beginning of line 3, delete “Gadolinium” and insert --- gadolinium ---
In claim 24, line 3, after “into” delete “the”
Claims 7, 8, 25 and 26 are cancelled.
Claims 11-13 are rejoined. According to rejoinder provision under MPEP 821.04 claims are examined and allowed because they are dependent of allowed claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.S/                                                                                                                               Examiner, Art Unit 1618 


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618